Allow me at the 
outset. Sir, to congratulate you on your election to the presidency of the 
current session of the General Assembly. There is no doubt that your 
diplomatic experience will lead our deliberations to a successful conclusion. 
Allow me also to take this opportunity to thank and congratulate 
His Excellency Ambassador Samir Shihabi and the members of his Bureau for the 
exemplary manner in which they steered the work of the forty-sixth session. 
We are quite fortunate to have at the head of the United Nations 
Organization so highly qualified and skilful a statesman as 
Secretary-General Boutros Boutros-Ghali, who has assumed the responsibilities 
of this international Organization at a most sensitive and crucial time in 
international relations. 
Since his recent assumption of his office, his administrative skills and 
abilities and the structural reforms he has carried out have shown that he is 

a worthy successor to his capable predecessor. We thank him for his devoted 
efforts, especially in areas of unrest and tension, and wish him continued 
success. 
The forty-seventh session of the General Assembly is convened in a 
promising climate that augurs well for international relations. The 
discernible features of the political scene have been drastically 
transformed. Confrontation has disappeared, giving way to great expectations 
and aspirations regarding an unshakable belief in the basic rights of man, the 
upholding of justice and the social and economic development of peoples in the 
context of a new world order. 
The prevalent international climate provides us with a rare opportunity 
to give priority to human solidarity and cooperation over any other 
consideration in order for us to establish that new world order on the secure 
foundations of peace, mutual security and respect, and the promotion of the 
rule of law in inter-State relations. 
The hopes and aspirations focused on the new world order, require, more 
than ever, that the Member States work together, analyse the current trends 
and channel them, as much as possible, towards the realization of the 
expectations this new world order has given rise to, through a number of 
effective joint actions of solidarity and cooperation that would be more 
effective than mere protestations of good wishes and good intentions. 
It is encouraging to note that the universality of the United Nations is 
being enhanced day after day. Since the last session of the General Assembly, 
thirteen more States have acceded to the membership of the Organization, 
namely Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Kazakhstan, 
Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, Tajikistan, 
Turkmenistan, Uzbekistan and Georgia. 

We welcome the admission of these 13 States to our Organization for, in 
addition to its significance for the principle of the universality of the 
Organization, they will no doubt enrich our debates with valuable insights and 
views. 
My country welcomes these new Members to the United Nations and wishes 
them and their peoples every progress and prosperity. 
The Gulf, in view of its God-given strategic, economic and cultural 
importance, has always been the focus of the attention of numerous States. 
Over the past decade and at the outset of the present one, the region has been 
exposed to grave security and environmental dangers, from the eruption of the 
Iran-Iraq war to the tragedy of the Iraqi occupation of the sister State of 
Kuwait. Thanks to God and to the solidarity of the international community, 
we have been able to overcome these tribulations. 
However, the remnants of regional disputes and residues of traditional 
hatreds have the ability to contribute to the instability of the region. 
Hence, we, in the Sultanate of Oman, proceeding from our keen interest in 
encouraging the factors of stability in the region, and seeking the security 
to which we all aspire, feel that it is high time efforts of all States in the 
region, without exception, were devoted to prepare for a new phase of 
understanding and fraternity. This will be achieved only through a sincere 
examination and analysis of what has happened and sincere efforts to overcome 
the effects of the past and heal its many wounds. 
At the beginning of this month, the United Arab Emirates announced that 
efforts they had exerted vis-a-vis the Islamic Republic of Iran this year have 
failed. The aim was to achieve an amicable understanding regarding Oman's 
 
sovereign rights over three islands in the Gulf: Abu Moussa, Greater Tanb and 
Smaller Tanb. The Sultanate of Oman is gravely concerned over the prospects 
of negative developments in this situation. 
Proceeding from our belief in the principles of the Charter of the United 
Nations regarding the respect for sovereignty of States, non-interference in 
the internal affairs of others and peaceful settlement of disputes, we have 
confirmed the rights of the United Arab Emirates in this regard, as did the 
other Arab States and now call upon the Islamic Republic of Iran, with whom we 
have friendly ties and mutual interests, to settle this dispute by peaceful 
means in a manner that would guarantee the rights and common interests of the 
States in the Gulf Cooperation Council. 
The problem of Palestine has been the major factor underlying the 
tragedies and wars witnessed by the peoples of the Middle East region. Peace 
and stability in this important and delicate region cannot be achieved without 
finding a solution to this problem, which is the crux of the Arab-Israeli 
conflict. 
My country supports the sincere efforts being made to find a lasting, 
just and peaceful solution, which would take into account the interests of all 
parties in the region on the basis of Security Council resolutions 242 (1967) 
and 338 (1973) and the principle of land-for-peace. 
Proceeding from this, my country has participated in the International 
Peace Conference on the Middle East sponsored by the United States of America 
and the Russian Federation. My country has also participated in the 
multilateral negotiations of the Conference and the Working Groups thereof, 
out of its belief in the importance of supporting direct negotiations, which 
are the basis and essence of the Conference as a means of contributing to the 

achievement of regional security, cooperation and confidence-building among 
States in the region and thereby contributing to the safeguarding of the 
interests of all parties. 
The recent developments witnessed by the region, in addition to what has 
been achieved in the sixth round of the Arab-Israeli talks and the 
multilateral negotiations held recently in Washington and Moscow, have created 
circumstances that are more favourable than ever for the achievement of a 
permanent and just solution that would bring peace to the area. Therefore, we 
call upon all parties to exert more efforts and show more patience and 
flexibility in order to achieve the permanent and lasting peace to which the 
peoples of the region have long aspired. 
The Middle East region has witnessed other developments that give rise to 
satisfaction and optimism. The Government of Lebanon has taken new positive 
steps to extend its sovereignty over the territory of Lebanon by way of 
implementing the Taif agreement. In this regard, my country once again 
reiterates its call for the implementation of Security Council resolution 
425 (1978), which calls for the withdrawal of Israel from the Lebanese 
territories that it occupies. 
My country, through its membership in the Gulf Cooperation Council, 
together with its sisters on the Council, appreciates the outstanding role of 
the European community in articulating the orientations of the new world order 
in the context of the significant role played by the Community in preserving 
stability and security and promoting development in the world. 
The two groups, the GCC and the EEC have stressed the need to promote the 
peace process in the Middle East, have called upon the international community 
to help alleviate the suffering of the Arabs in the occupied territories and 

have shown readiness to participate in the reconstruction of Lebanon and 
reactivate the Arab-European dialogue in recognition of the close links 
between the security of the Middle East and the security of Europe. 
After a protracted bitter struggle, the Afghan people, with God's help, 
has managed to assume control over its country. The Sultanate of Oman did 
recognize the Government of the Mujahideen, and has welcomed the assumption by 
the Mujahideen Council to power in Afghanistan. My country is confident that 
the new Government in Afghanistan will cope with the new challenges which face 
it judiciously and competently. We hope that the international community will 
hasten to assist the new Afghan Government to heal the wounds and to close the 
book on the past in order to build a future of security, stability and 
prosperity for Afghanistan. 
The hotbeds of conflict and the regional and domestic disputes based on 
race and narrow political outlooks still plague some States and impose an 
additional burden on the international Organization. Examples of this is what 
is happening in the sister State of Somalia and in the former Yugoslavia. 
These racial conflicts and disputes have led to the emergence of a large 
number of displaced persons who are subjected to the worst kinds of starvation 
and displacement. While we commend the role of the United Nations in 
alleviating the suffering of these peoples, whether in Somalia or in the 
Republic of Bosnia and Herzegovina, we note that that role has been limited to 
dealing with these problems from a purely humanitarian point of view. 

If the United Nations role remains within those limits, such situations 
will persist. 
Dealing with such tragedies, in our view, requires a much wider role, 
more efforts and a drive to force the warring political factions in Somalia to 
move towards reconciliation. 
We look forward to a more comprehensive and effective role that would put 
an end to the fratricidal hostilities that are the source of these tragedies. 
Failing this, the people's suffering will continue for a long time and could 
threaten peace and security. 
Positive indicators in connection with the situation in South Africa bode 
well for finding a solution that would be acceptable to all the parties 
concerned and that would enable the black majority to participate in 
government on a democratic basis. In this regard, we emphasize the importance 
of the United Nations role in bringing closer the views of the parties 
concerned in South Africa and in helping them to sit at the negotiating table 
with the aim of finding solutions that may be acceptable to all. 
The international community witnessed, at the end of last year, the most 
important historical event in the international arena since the end of the 
Second World War, namely the emergence of the republics of the former Soviet 
Union as sovereign States, which immediately received the official recognition 
of all countries, including my own. As Oman's policy is to build bridges of 
friendship with all States of the world, we have recognized those independent 
States and proffered the hand of friendship and cooperation to them. Those 
republics have proved that the human spirit is invincible, and today, as they 

take their first steps on a new road, it is incumbent upon the international 
community to support and assist them in the interests of a new world order 
based on international stability and security. 
Last June, the city of Rio de Janeiro, in Brazil, hosted an unprecedented 
international gathering that sought to realize a common dream, a common cause 
that knows no boundaries: that of preserving a sound and sustainable 
environment in the interests of all mankind. Although they fell short of 
expectations, the results of the United Nations Conference on Environment and 
Development (UNCED) have succeeded in endorsing an important principle: that 
of the commensurate and just participation of States in the protection of the 
environment and the preservation of the ecosystem. 
The adoption by the Conference of a set of the 27 principles concerned 
with environmentally sound development, in the Rio Declaration, and the 
signing by more than 150 States of the Conventions on biological diversity and 
climate change represent a step in the right direction towards the 
harmonization of development and the environment. My country urges the 
international community to support and implement the Conventions and decisions 
of the Conference, especially those which relate to helping the developing 
countries overcome their environmental problems, by way of consolidating the 
spirit of world partnership with the purpose of saving the planet. 
In the field of disarmament, we commend the agreement between the United 
States of America and the Russian Federation to reduce their strategic weapons 
to one third of their present levels. We feel that this agreement should be 
an incentive to make more determined efforts to free the world of nuclear and 
other weapons of mass destruction and, thereby, achieve the goal of complete 
and general disarmament, which is indispensable for world peace and security. 

By the same token, the adoption of the global Convention on chemical weapons 
is a significant step in the right direction. 
The United Nations has clearly achieved impressive successes in dealing 
with questions of peace and security. However, peace is not merely the 
absence of war, or the simple relaxation of tension between East and West. 
Peace cannot be achieved in its more comprehensive sense without a 
multilateral transformation of the world economy. The eradication of poverty, 
the resolution of problems that stand in the way of progress, such as 
indebtedness and the deterioration of commodity prices, the reversing of the 
net flow of resources from the South to the North, and the transfer of 
technology, should all become part and parcel of the policies aimed at the 
maintenance of peace assigned to the United Nations. 
The new realities of international relations should be the source of 
inspiration to us to reactivate international cooperation in the field of 
development. The end of ideological conflicts has increased the importance of 
this joint responsibility and the need for joint action. Hence the 
opportunity for us all to work together in laying the foundations of the 
cooperation and interdependence which we still lack in the fields of 
development and international economic cooperation. 
The polarizations and armed conflicts which used to be the hallmark of 
past decades had prevented the United Nations from achieving its designated 
goal: a more secure and peaceful world. However, recent developments have 
shown how successful the United Nations can be in dealing with and finding 
solutions to chronic and complex issues if its endeavours enjoy the support of 
Member States, as is the case, for example, with regard to the Organization's 
peace-keeping operations. The number of peace-keeping operations undertaken 
 
by the United Nations over the past four years equals that of all such 
operations, during the last four decades of the Organization's history. This 
clearly indicates that whenever genuine political will exists on the part of 
the parties to any conflict, it becomes possible to find a solution or at 
least to accelerate the process of finding a solution that may lead to 
reconciliation. 
With renewed optimism, my country shares the hope of the international 
community that the forty-seventh session of the General Assembly will be able 
to deal successfully with residual situations involving negative and 
anachronistic elements that are out of step with the thrust of the new world 
order, and thus usher in a new phase of cooperation and peaceful coexistence 
between all the States and peoples of the world. 
